DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a switching module” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13-20, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pod" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted claim 7 depends from independent claim 1, whereas a “pod” is only previously recited in claim 6, from which claim 7 does not depend.
Claim 13 recites the limitation "said at least one detection signal" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted claim 13 depends from claim 11, whereas a “at least one detection signal” is only previously recited in claim 12, from which claim 13 does not depend.
Claim 14 recites the limitation "said pre-processing algorithm" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted claim 14 depends from claim 11, whereas a “pre-processing algorithm” is only previously recited in claim 13, from which claim 14 does not depend.
Claim 15 recites the limitation "said detection signal" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted claim 15 depends from claim 11, whereas a “detection signal” is only previously recited in claim 12, from which claim 15 does not depend.
Claim 16 recites the limitation "said ischemic event" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted claim 16 depends from claim 14, whereas an “ischemic event” is only previously recited in claim 15, from which claim 16 does not depend.
Claim 17 recites the limitation "said ischemic event" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted claim 17 depends from claim 14, whereas an “ischemic event” is only previously recited in claim 15, from which claim 17 does not depend.
Claim 18 is rejected as indefinite because it is unclear what the abbreviation “CBFv” refers to.
Claim 19 recites the limitation "said computing device" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted claim 19 depends from claim 13, whereas a “computing device” is only previously recited in claim 15, from which claim 19 does not depend.
Claim 20 recites the limitation "said computing device" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted claim 20 depends from claim 13, whereas a “computing device” is only previously recited in claim 15, from which claim 20 does not depend.
Claim 22 recites the limitation "said controller" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted claim 22 depends from claim 20, whereas a “controller” is only previously recited in claim 21, from which claim 22 does not depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-13, and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khanicheh et al. (US Publication No. 2014/0276014 A1).

Regarding claim 1, Khanicheh et al. discloses a device comprising: 
a central hub (208a-c, 1102, 1302b) configured for placement on a patient's head (see Figures 10-11 and 13A-D and [0158]-[0159], [0165], and [0172]); and 
a plurality of probes (1002, 1004, 1302a, 1302c) connected to the central hub and configured for placement on the patient's head over a specific portion of the patient's brain, at least one of said probes comprising one or more pairs of light emitting sources (202) and at least one light detector (204) (see Figures 10-11 and 13A-D and [0158]-[0159] and [0172]); 
wherein the light emitting sources are configured to inject light into the patient's head, at two or more different wavelengths, over a predetermined period of time (see [0109]-[0112]).  
Regarding claim 6, Khanicheh et al. discloses each probe comprises a spoke extending from said central hub to a pod (see Figures 10-11 and 13A-D and [0158]-[0159], [0165], and [0172]).
Regarding claim 7, Khanicheh et al. discloses at least the pod associated with said at least one probe is configured to house said one or more pairs of light emitting sources and at least one light detector (see Figures 10-11 and 13A-D and [0158]-[0159], [0165], and [0172]).
Regarding claim 8, Khanicheh et al. discloses said at least one detector comprises a photodiode (see [0121]).
Regarding claim 9, Khanicheh et al. discloses at least one of said pairs of emitters generates radiation at a wavelength in a range of about 650 to about 710 nm and another one of said pairs of emitters generates radiation at a wavelength in a range of about 800 nm to about 830 nm (see [0109]-[0112]).
Regarding claim 10, Khanicheh et al. discloses a switching module for switching the source wavelengths between different wavelengths in the range of 690 nm - 830 nm (see [0126] and [0264]-[0266]).
Regarding claim 11, Khanicheh et al. discloses said switching module is configured to pulse a single emitter via a time delay circuity in the hub to generate different radiation wavelengths (see [0126] and [0264]-[0266]).
Regarding claim 12, Khanicheh et al. discloses said at least one detector is configured to receive at least a portion of the radiation emitted by at least one of the light emitting sources after passage thereof through a portion of the patient's brain and to generate at least one detection signal (see [0064] and [0097]).
Regarding claim 13 as best understood, Khanicheh et al. discloses circuitry implementing a pre-processing algorithm for application to said at least one detection signal (see Figures 5-7 and [0125]-[0127]).
Regarding claim 19 as best understood, Khanicheh et al. discloses said computing device (514) is housed within said hub (see Figure 5 and [0125]-[0126]).
Regarding claim 20 as best understood, Khanicheh et al. discloses said computing device (602, 108) is external to said hub (see [0127] and [0132]).
Regarding claim 21, Khanicheh et al. discloses a controller for controlling operation of said light emitting sources and said light detector (see Figures 5-7 and [0125]-[0127]).
Regarding claim 22 as best understood, Khanicheh et al. discloses said controller (514) is disposed in said hub (see Figure 5 and [0125]-[0126]).
Regarding claim 23, Khanicheh et al. discloses said hub interfaces with external devices or cloud servers in a single site or distributed multiple sites for data storage, data processing and data analysis (see Figures 5-7 and [0125]-[0127]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanicheh et al., further in view of Inoue et al. (US Publication No. 2012/0238883 A1) (cited by Applicant).

Regarding claim 2, Khanicheh et al. teaches different portions of the probes being connected via a hinge (see [0172]) but does not specifically teach at least one of the probes comprises two portions hingedly coupled to one another via a swivel hinge. However, Inoue et al. teaches at least one of the probes comprises two portions hingedly coupled to one another via a swivel hinge (see Figure 8a and [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Khanicheh et al. to include at least one of the probes comprises two portions hingedly coupled to one another via a swivel hinge, as disclosed in Inoue et al., so as to allow the probe to be changed into such a form as to have the same curvature as the surface of the head (see Inoue et al.: [0073]).
Regarding claim 3, Inoue et al. does not specifically teach said swivel hinge is configured to allow adjusting an angle between said probes in a range of about 15º to about 30º degrees. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Khanicheh et al. in view of Inoue et al. to be adjustable between an angle of about 15º to about 30º degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Khanicheh et al. teaches each of said hingedly-coupled probe portions comprises a detector (see [0159]).
Regarding claim 5, Khanicheh et al. teaches at least one of said hingedly-coupled probe portions comprises at least one emitter (see [0159]).  
 
Claim(s) 14-17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanicheh et al., further in view of Wang (US Publication No. 2010/0027857 A1).

Regarding claim 14, it is noted Khanicheh et al. does not specifically teach said pre-processing algorithm comprises a combination of higher-order polynomial interpolation and a low-pass filter. However, Wang teaches said pre-processing algorithm comprises a combination of higher-order polynomial interpolation and a low-pass filter (see Figure 19 and [0094]-[0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Khanicheh et al. to include said pre-processing algorithm comprises a combination of higher-order polynomial interpolation and a low-pass filter, as disclosed in Wang, so as to quantify flow of blood through the brain in order to understand mechanisms behind a number of disease developments and treatments including, for example, ischemia degeneration, trauma, seizures, and various other neurological diseases (see Wang: [0105]).
Regarding claim 15, it is noted Khanicheh et al. does not specifically teach a computing device for operating on said detection signal for determining an ischemic event. However, Wang teaches a computing device for operating on said detection signal for determining an ischemic event (see [0078] and [0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Khanicheh et al. to include a computing device for operating on said detection signal for determining an ischemic event, as disclosed in Wang, so as to quantify flow of blood through the brain in order to understand mechanisms behind a number of disease developments and treatments including, for example, ischemia degeneration, trauma, seizures, and various other neurological diseases (see Wang: [0105]).
Regarding claim 16, Wang teaches said ischemic event comprises a full ischemic stroke (see [0078] and [0105]).
Regarding claim 17, Wang teaches said ischemic event comprises a transient ischemic event (see [0078] and [0105]).  
Regarding claim 24, Khanicheh et al. discloses a system for neuro attack monitoring, comprising: 
a monitoring device, comprising: 
a central hub (208a-c, 1102, 1302b configured for placement on a patient's head (see Figures 10-11 and 13A-D and [0158]-[0159], [0165], and [0172]); and 
a plurality of probes (1002, 1004, 1302a, 1302c) connected to the central hub and configured for placement on the patient's head over a specific portion of the patient's brain, at least one of said probes comprising one or more pairs of light emitting sources (202) and at least one light detector (204) (see Figures 10-11 and 13A-D and [0158]-[0159] and [0172]); 
wherein the light emitting sources are configured to inject light into the patient's head, at two or more different wavelengths, over a predetermined period of time (see [0109]-[0112]), and
a computing device (514) for receiving data from said at least one light detector (see Figure 5 and [0125]-[0126]).
It is noted Khanicheh et al. does not specifically teach the computing device operating on said data to determine onset of an ischemic event. However, Wang teaches a computing device operating on said data to determine onset of an ischemic event (see [0078] and [0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khanicheh et al. to include a computing device for operating on said detection signal for determining an ischemic event, as disclosed in Wang, so as to quantify flow of blood through the brain in order to understand mechanisms behind a number of disease developments and treatments including, for example, ischemia degeneration, trauma, seizures, and various other neurological diseases (see Wang: [0105]).
 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanicheh et al. and Wang, further in view of Hamilton et al. (US Publication No. 2017/0188993 A1).

Regarding claim 18, it is noted neither Khanicheh et al. nor Wang specifically teach said computing device is configured to operate on said at least one detection signal to determine CBFv and to apply a threshold to said CBFv to distinguish a baseline from an ischemic event. However, Hamilton et al. teaches said computing device is configured to operate on said at least one detection signal to determine CBFv and to apply a threshold to said CBFv to distinguish a baseline from an ischemic event (see Figure 7F and [0051]-[0052], [0065], [0070], and [0140]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Khanicheh et al. and Wang to include said computing device is configured to operate on said at least one detection signal to determine CBFv and to apply a threshold to said CBFv to distinguish a baseline from an ischemic event, as disclosed in Hamilton et al., so as to measure and compare velocities of blood flow in a vessel in order to determine an occlusion of the vessel and susceptibility to stroke (see Hamilton et al.: [0065]).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanicheh et al. and Wang, further in view of Fantini et al. (US Publication No. 2015/0366514 A1).

Regarding claim 25, Khanicheh et al. teaches said computing device employs near infrared spectroscopy techniques (see [0074]) but does not specifically teach coherent hemodynamic spectroscopy method to analyze the data. However, Fantini et al. teaches a computing device that employs coherent hemodynamic spectroscopy method to analyze the data (see [0047]-[0048] and [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khanicheh et al. and Wang to include a coherent hemodynamic spectroscopy method to analyze the data, as disclosed in Fantini et al., so as to yield robust measurements of spectral features of physiological signals that may correlate with a given disease, functional state, or physiological condition (see Fantini et al.: [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791